811 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Scott Andrew WITZKE, Plaintiff-Appellant,v.Robert BROWN, Defendant-Appellee,Emmett R. Baylor, et al., Defendants.
No. 86-1957.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Plaintiff appeals from that part of the September 30, 1986 order that sua sponte dismissed his civil rights action against one of four named defendants.  The order does not contain a certification of finality pursuant to Rule 54(b), Federal Rules of Civil Procedure, and is thus nonappealable.   Rudd Construction Equip.  Co. v. Home Ins. Co., 711 F.2d 54 (6th Cir.1983);  McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir.1978);  Moody v. Kapica, 548 F.2d 133 (6th Cir.1976);  Gillis v. Dept. of Health & Human Services, 759 F.2d 565 (6th Cir.1985).  The Court is without jurisdiction to entertain this appeal.


3
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.